DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Response to Amendment
The amendment to the Title has been acknowledged and entered. Claims 1-18 are currently pending. 

                                               Priority
		Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	
    

                                 Allowable Subject Matter

    
 	Claim 1 is allowed over prior art of record.

The following is an examiner’s statement of reason for allowance:
None of the references of record teaches or suggests the package module comprising:
a core structure including a dummy member, one or more electronic components around the dummy member; an insulating material covering at least a portion of each of the dummy member and the one or more electronic components; core structure including a first penetration hole passing through the dummy member and the insulating layer; and a semiconductor chip disposed in the first penetration hole.
Claims 2-18 are also allowed as being dependent of the allowed independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 57127219072298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893